
	
		II
		111th CONGRESS
		2d Session
		S. 3770
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2010
			Mr. Feingold (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve elementary and secondary education.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Flexibility and Innovation in
			 Education Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References.
					Sec. 3. Findings.
					Sec. 4. State and local flexibility in assessment and
				accountability models.
					Sec. 5. Privacy protections for data systems.
					Sec. 6. Improvements to the peer review process.
					Sec. 7. Disaggregation of graduation rates.
				
			2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or revision is expressed in terms of an
			 amendment to, or revision of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.FindingsCongress makes the following
			 findings:
			(1)State and local
			 governments bear the majority of the cost of and responsibility for educating
			 public elementary school and secondary school students.
			(2)State and local
			 governments often struggle to find adequate funding to provide basic
			 educational services.
			(3)The Federal
			 Government has not provided its full share of funding for numerous federally
			 mandated elementary and secondary education programs.
			(4)Underfunded
			 Federal education mandates increase financial pressures on States and local
			 educational agencies.
			(5)States and local
			 educational agencies are facing increased costs when implementing the annual
			 student academic assessments required under section 1111(b)(3)(C)(vii) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(C)(vii)).
			(6)Multiple measures of student academic
			 achievement on various methods of assessment provide a more complete picture of
			 a student’s strengths and weaknesses than does a single score on a high stakes
			 standardized test.
			4.State and local
			 flexibility in assessment and accountability models
			(a)Accountability
			 definition changesSection 1111(b)(2)(A) (20 U.S.C.
			 6311(b)(2)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking under this paragraph. and
			 inserting , as defined in the State plan in accordance with this
			 paragraph and which may be measured in terms of adequate yearly growth in
			 accordance with subparagraph (L).; and
				(2)in clause (iii),
			 by striking sanctions and inserting proven
			 interventions.
				(b)Adequate yearly
			 progress changesSection 1111(b)(2) (as amended by subsection
			 (a)) (20 U.S.C. 6311(b)(2)) is further amended—
				(1)in subparagraph
			 (B)—
					(A)by inserting
			 and, other academic indicators, as selected by the State in accordance
			 with subparagraph (C)(vii) after assessments described in
			 paragraph (3); and
					(B)by inserting
			 (which may be measured in terms of adequate yearly growth in accordance
			 with subparagraph (L)) after adequate yearly progress;
			 and
					(2)in subparagraph
			 (D)—
					(A)in clause (i), by
			 striking and after the semicolon;
					(B)by striking
			 clause (ii) and inserting the following:
						
							(ii)in order to
				provide a more accurate determination of school improvement and subject to
				subparagraph (C)(iv) and the approval of the Secretary, may elect to use other
				academic indicators described in clauses (vi) and (vii) of subparagraph (C)
				(except for locally administered assessments) to determine which schools and
				local educational agencies are identified for school improvement, corrective
				action, or restructuring under section 1116;
				and
							;
				and
					(C)by adding at the
			 end the following:
						
							(iii)shall ensure
				that the academic assessments described in paragraph (3) represent not less
				than 50 percent of the factors used to determine how academic achievement is
				measured for purposes of determining adequate yearly
				progress.
							.
					(c)Adequate yearly
			 growthSection 1111(b)(2) (20 U.S.C. 6311(b)(2)) is further
			 amended—
				(1)in subparagraph
			 (F), by inserting or, in the case of a State measuring adequate yearly
			 progress in terms of adequate yearly growth in accordance with subparagraph
			 (L), all students in each group described in subparagraph (C)(v) will meet the
			 State's definition of adequate yearly growth before the period at the
			 end; and
				(2)by adding at the
			 end the following:
					
						(L)Adequate yearly
				growthNotwithstanding any other provision of this Act, a State
				may elect in the State plan to measure adequate yearly progress in terms of
				adequate yearly growth if the State has developed a definition of adequate
				yearly growth for the students in the State that has been approved by the
				Secretary. In the case of a State that makes such an election and that has
				obtained approval of the State's definition of adequate yearly growth, all
				requirements of this paragraph with respect to adequate yearly progress shall
				apply to such State, except that—
							(i)Statewide annual
				measurable objectives shall, in lieu of the requirements of clauses (iii) and
				(iv) of subparagraph (G)—
								(I)identify a
				minimum percentage of students who are required to meet a certain level of
				adequate yearly growth, as defined by the State; and
								(II)ensure that all
				students will meet the State's definition of adequate yearly growth within the
				State's timeline under subparagraph (F); and
								(ii)the exception
				described in subparagraph (I)(i) regarding groups of students that do not meet
				the objectives shall not apply to schools in such
				State.
							.
				(d)State
			 flexibility To design growth modelsSection 1111(b)(2) (20 U.S.C.
			 6311(b)(2)) is further amended by adding at the end the following:
				
					(M)State
				flexibility to design growth models
						(i)In
				generalNotwithstanding any other provisions of this section, in
				carrying out this section a State may choose to develop and use a growth model
				accountability system for the purposes of determining adequate yearly progress
				by measuring adequate yearly growth in accordance with subparagraph (L).
						(ii)Requirements
				for growth modelsA growth model accountability system referred
				to in clause (i) shall meet the following requirements:
							(I)Valid,
				reliable, and accurate measuresThe growth model uses valid,
				reliable, and accurate measures.
							(II)Sufficient
				technical quality and capacityThe growth model has sufficient
				technical quality and technical capacity to ensure the growth model can
				function fairly and accurately for each student.
							(III)Statewide
				privacy-protected data systemThe growth model has a statewide
				privacy-protected data system capable of tracking individual students’
				growth.
							(IV)Annual
				assessmentsThe State annually assesses students in grades 3
				through 8 and once in grades 9 through 12 and such assessments produce reliable
				results in each grade and from year to year.
							(V)Performance
				measures or growth targetsThe State may set performance measures
				or growth targets based on a student’s current academic level, but may not set
				performance measures or growth targets for students on the basis of the
				student’s membership in 1 of the groups listed in subparagraph
				(C)(v)(II).
							(VI)Ability to
				evaluateThe State is able to evaluate student gains or progress
				in, at a minimum, mathematics and reading or language arts.
							(iii)LimitationParagraph
				(3)(E) shall not apply to a State that chooses to use a growth model
				accountability system under this
				subparagraph.
						.
			(e)Multiple
			 measures of assessmentSection 1111(b)(3) is further
			 amended—
				(1)in subparagraph
			 (C)—
					(A)in clause (xiv),
			 by striking and after the semicolon;
					(B)in clause (xv),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(xvi)if the State
				chooses, include other valid and reliable assessments, including performance
				assessments, technology-based assessments, thorough course assessments,
				adaptive assessments, and appropriate assessments for students with
				disabilities and English language learners, that—
								(I)are aligned with
				the State’s academic content standards and student academic achievement
				standards;
								(II)are capable of
				measuring student academic growth;
								(III)are fair,
				valid, reliable, and capable of producing comparable and disaggregated results
				for all students, including all student subgroups described in section
				1111(b)(2)(C)(v)(II);
								(IV)are able to
				measure readiness for postsecondary education or the workplace;
								(V)use scoring
				mechanisms that enable the assessments to be scored in such a way as to produce
				fair, valid, reliable, and comparable results for all students;
								(VI)have been
				approved through the peer-review process described in subsection (e);
								(VII)measure
				higher-order thinking skills;
								(VIII)produce
				evidence about student learning and achievement in a timely manner; and
								(IX)provide teachers
				with meaningful feedback so that the teachers can modify, improve, and target
				instructional strategies based on individual student
				need.
								.
					(f)State
			 flexibility To test in grade spansSection 1111(b)(3) (20 U.S.C.
			 6311(b)(3)) is further amended by adding at the end the following:
				
					(E)State
				flexibility to test in grade spans
						(i)In
				generalNotwithstanding clauses (v) and (vii) of subparagraph (C)
				or any other provision in this Act and subject to clause (ii), a State may
				elect to administer the assessments required under this paragraph not less
				than—
							(I)once during
				grades 3 through 5;
							(II)once during
				grades 6 through 8; and
							(III)once during
				grades 9 through 12.
							(ii)RequirementsIf
				a State exercises the flexibility regarding administering assessments provided
				under clause (i), the State shall ensure that the State has statewide systems
				in place to monitor and report the academic progress and growth of students in
				core academic subjects in grades for which the State is not administering the
				assessments under this
				paragraph.
						.
			5.Privacy
			 protections for data systemsSubpart 1 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is
			 amended by adding at the end the following:
			
				1120C.Privacy
				protections for data systems
					(a)In
				generalEach State receiving a grant under this part shall
				implement measures to—
						(1)limit the use of
				information in a statewide education data system by a State educational agency,
				a local educational agency, or an institution of higher education to the
				purposes and functions for such information set forth in Federal or State
				education law, and allow access to the information in the statewide education
				data system only to those State or local employees or agents, and only on such
				terms, as may be necessary to fulfill those purposes and functions;
						(2)prohibit the
				disclosure of student-level information in the data system to any other person,
				agency, institution, or entity, except that States may allow the disclosures
				permitted under section 444 of the General Education Provisions Act (commonly
				referred to as the Family Educational Rights and Privacy Act of
				1974) in accordance with the limitations set forth in this section and
				any additional limitations set forth in State law;
						(3)require any
				person, agency, institution, or entity to whom disclosure of information in the
				data system is authorized under section 444 of such Act to sign a data use
				agreement prior to disclosure, that—
							(A)prohibits the
				party from further disclosing the information;
							(B)prohibits the
				party from using the information for any purpose other than the purpose
				specified in the agreement; and
							(C)requires the
				party to destroy the information when the purpose for which the disclosure was
				made is accomplished;
							(4)if consistent
				with the purpose of the disclosure, remove personally identifying information
				and unique identifiers before disclosing student-level information in the data
				system;
						(5)in addition to
				meeting the accounting requirements under section 444 of such Act, maintain a
				record of the date of each disclosure of information in the data system, a
				detailed description of the information disclosed, and the name and address of
				the person, agency, institution, or entity to whom the disclosure was made,
				which accounting shall be made available on request to parents of any student
				whose information has been disclosed, or to the student if the student has
				reached the age of 18 or is enrolled in a postsecondary educational
				institution;
						(6)ensure that any
				disclosure of aggregate data in the data system is in a form that does not
				permit the identification of individual students, and that any unique
				identifiers in the data system are removed prior to disclosure of aggregate
				data;
						(7)maintain adequate
				security measures to ensure the confidentiality and integrity of the data
				system; and
						(8)ensure adequate
				enforcement of the requirements of this section.
						(b)Use of unique
				identifiers
						(1)Governmental
				use of unique identifiersIt shall be unlawful for any Federal
				agency, any employee of any Federal agency, any State or local agency in a
				State that receives funds under this Act, or any employee of a State or local
				agency in a State that receives funds under this Act, to use unique identifiers
				employed in a statewide education data system for any purpose other than as
				authorized by Federal or State education law, or to deny any individual any
				right, benefit, or privilege provided by law because of such individual’s
				refusal to disclose the individual’s unique identifier.
						(2)RegulationsNot
				later than 1 year after the date of enactment of the
				Flexibility and Innovation in Education
				Act, the Secretary shall promulgate regulations governing the use
				of unique identifiers employed in statewide education data systems, with the
				goal of safeguarding individual privacy. The regulations may require States
				seeking grants under this part to have in place measures to limit the use of
				unique identifiers by nongovernmental parties to the extent practicable,
				consistent with the uses of the information authorized in Federal or State
				education law.
						(c)Formula grants
				for privacy protected data systems
						(1)Grants
				authorizedFrom amounts appropriated under paragraph (4), the
				Secretary is authorized to make grants, from allotments under paragraph (2), to
				States receiving grants under section 1121, for the purposes of carrying out
				the requirements of this section related to privacy protections and unique
				identifiers.
						(2)Allotment
				formulaThe Secretary shall establish a formula for the allotment
				of grants under this subsection that ensures that each State receives an
				equitable share of the amount allotted based upon relevant State factors,
				including student population size.
						(3)Definition of
				StateIn this subsection the term State means each
				of the several States of the United States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
						(4)Authorization
				of appropriationsFrom the amounts appropriated to and available
				for Program Administration within the Departmental Management account in the
				Department of Education for each of fiscal years 2011 through 2015, there are
				authorized to be appropriated to carry out this subsection $1,000,000 for each
				such fiscal
				year.
						.
		6.Improvements to
			 the peer review processSection 1111(e)(1) (20 U.S.C. 6311(e)(1)) is
			 further amended—
			(1)by striking
			 subparagraph (B);
			(2)by redesignating
			 subparagraphs (C) through (F) as subparagraphs (F) through (I),
			 respectively;
			(3)by inserting
			 after subparagraph (A) the following:
				
					(B)develop, and
				update, a list of individuals the Secretary has determined to be eligible under
				subparagraph (C)(i) to be appointed to the peer review process under this
				subsection, which list shall include eligible individuals recommended by State
				educational agencies, local educational agencies, and professional educational
				associations;
					(C)using the list
				described in subparagraph (B), appoint individuals to the peer review process,
				ensuring that—
						(i)the individuals
				appointed to the peer review process are—
							(I)representative of
				parents, teachers, State educational agencies, local educational agencies, and
				professional education associations; and
							(II)skilled
				practitioners or education researchers with knowledge of fair, valid, and
				reliable assessment design, including individuals with expertise in 1 or more
				of the following:
								(aa)developing
				educational standards;
								(bb)developing valid
				and reliable assessments for all students, including alternative assessments
				for students with disabilities and English language learners;
								(cc)creating valid
				accountability models;
								(dd)accurately
				assessing the needs of low-performing schools; or
								(ee)adequately
				measuring the other educational needs of students so that issues relating to
				the education of the whole child are addressed; and
								(ii)each peer review
				panel used in the process contains—
							(I)not less than 1
				representative recommended for inclusion on the list described in subparagraph
				(B) by State educational agencies;
							(II)not less than 1
				representative recommended for the list by local educational agencies;
							(III)not less than 1
				representative recommended for the list by professional educational
				associations;
							(IV)not less than 1
				representative recommended for the list by the Secretary; and
							(V)not less than 1
				representative who works in a school;
							(D)ensure that there
				is consistency from State to State with respect to all decisions reached by the
				peer review panels;
					(E)ensure that
				States are given the opportunity to receive timely feedback from peer review
				teams, in person or via electronic communication, and directly interact with
				peer review panels on issues that need clarification during the peer review
				process;
					;
			(4)in subparagraph
			 (H)(iii) (as redesignated by paragraph (2)), by striking and
			 after the semicolon;
			(5)in subparagraph
			 (I) (as redesignated by paragraph (2)), by striking the period and inserting a
			 semicolon; and
			(6)by adding at the
			 end the following:
				
					(J)post all approval
				and denial decisions regarding the State plans and final State plans, State
				plan amendments, and waiver decisions for each State plan, on a publicly
				available website in an easily identifiable location, and provide written
				notification to States of all such decisions within 3 business days of such
				decisions; and
					(K)direct the
				Inspector General of the Department to review the final determinations reached
				by the Secretary under this subsection for consistent decisionmaking through
				the peer review process across all States and report the findings to Congress
				once every 2
				years.
					.
			7.Disaggregation
			 of graduation ratesSection
			 1111(h)(1)(C)(vi) (20 U.S.C. 6311(h)(1)(C)) is amended by inserting before the
			 semicolon the following: , disaggregated by the student subgroups
			 described in subsection (b)(2)(C)(v)(II)..
		
